DETAILED ACTION
	This Office action is responsive to communication received 09/01/2021 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 09/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 9468817; 9764204; 9855473; 8771095; and 10814190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 11-31 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 09/01/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Jones (Reg. No. 41,879) on September 13, 2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 13 – line 6, “heelward” has been CHANGED to --heel ward--;

	Claim 21 – line 4, before “striking”, the term --putter-- has been INSERTED;

Claim 24. (Currently amended)  A putter head, comprising: 
a top portion, a sole portion, opposite the top portion, a forward portion, and a rearward portion, opposite the forward portion; 

wherein: 
the forward portion comprises a putter striking face that extends between the top portion and the sole portion; 
the forward portion further comprises a recess and an insert secured within the recess, the insert defining at least a portion of the putter striking face; and 
a stepped down portion rearward of the putter striking face, wherein the stepped down portion has a first thickness, the forward portion between the stepped down portion and the putter striking face has a second thickness, and the first thickness is less than the second thickness; 
the top portion comprises an upward-facing surface portion comprising one or more diffused surface treatments, as viewed from an address orientation, the one or more diffused surface treatments defining a highest reflected intensity location on the top portion in response 
the top portion further comprises at least three alignment indices, visible from an address orientation, parallel relative to each other, and aligned perpendicular to the putter striking face; and 
the diffused surface has a gloss value of less than about 60.


29. (Currently amended) A putter head, comprising: 
a top portion, a sole portion, opposite the top portion, a forward portion, and a rearward portion, opposite the forward portion; 

wherein:

the forward portion comprises a putter striking face that extends between the top portion and the sole portion;
the forward portion further comprises a recess and an insert secured within the recess, the insert defining at least a portion of the putter striking face; and
a first shoulder and a second shoulder formed in the putter head and located rearward of the putter striking face;
the first shoulder and the second shoulder extend upwardly from the sole, the first shoulder comprises a first inner surface, the second shoulder comprises a second inner surface, and a distance between the first inner surface and the second inner surface is between about 30 mm and 75 mm, as measured generally parallel to the putter striking face and generally parallel to a ground plane when the putter head is in an address orientation on the ground plane;
the top portion comprises an upward-facing surface portion comprising one or more diffused surface treatments, as viewed from the address orientation, the one or more diffused surface treatments defining a highest reflected intensity location on the top portion in response to illumination from a light source situated within a cone of angular radius of about 30 degrees above the top portion;
the top portion further comprises at least three alignment indices, visible from an address orientation, parallel relative to each other, and aligned perpendicular to the putter striking face; and
the diffused surface has a gloss value of less than about 60.

Claim 31 – lines 9-10, “no more than” has been CHANGED to --about--. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711